DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 09/01/2022 has been entered. Claims 20, 22-27, 29-30, 32-33, 35-37, and 39-40 remain pending in the application. Claims 20, 22-27, 29-30, 32-33, 35-37, and 39-40 remain rejected under 35 U.S.C 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20, 22-25, 26-30, 32, 37, & 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth (U.S Patent 7968171B2) and Alderfer (U.S PG Pub 20080139737A1) and Duan (WO2016101773A1 - corresponding U.S PG Pub 20180030283 used for citations).
Regarding claim 20, Seth is drawn to a waterproof sheet or membrane which comprises a carrier or support sheet (12) and an adhesive layer (14) on one of the major faces of the carrier sheet, and further a particle layer which contains inorganic particles (Abstract; Figure 3; Column 1, lines 5-10; Columns 3-4, lines 53-67 & 1-25; Column 6, lines 1-67). Seth discloses the particles being roll pressed onto the adhesive layer (Column 6, lines 60-67) and also discloses casting concrete against the particle layer comprising the granules/particles (Figure 3; Columns 3-4, lines 53-67 & 1-15 & Column 6, lines 40-50 & 60-67). Seth discloses in figure 3 that the protective layer (16) which comprises the particles is set against the concrete/tie back (40). Further, Seth discloses that the waterproof membrane may comprise both a protective coating layer and a further particulate layer (Column 7, lines 10-18; Column 10, lines 1-7; Column 1, lines 20-43). Further, Seth discloses a release sheet applied over the waterproof adhesive layer (Columns 4-5, lines 64-67 & 1-25). Seth further discloses the waterproof adhesive to be a styrene-isoprene-styrene block copolymer (Column 5, lines 50-67). 

Further, regarding the synthetic polymer granules, it is known to use particles or granules that are polymers in polymer coatings, from Alderfer.
Alderfer, drawn also to the art of a polymer coating composition which is applied onto substrates such as concrete and further polymeric substrates (analogous to adhesive layer of Seth) [0053-0054]. Alderfer also discloses the use of the polymer coating compositions to form a hard film and being used as a protective film to a substrate (analogous to particle layer of Seth being used as a protective layer for the waterproof adhesive) [0001-0002]. Alderfer further discloses the coating composition comprising polymer particles which are round or spherical (i.e. have diameters) and are polymerized units of monomers such as methyl methacrylate (polymethyl methacrylate), vinyl acetate (i.e. polyvinyl acetate), and styrene [0030-0031 & 0035-0036]. Alderfer also discloses the polymer particles/compositions being prepared by suspension polymerization [0038]. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the particles being synthetic polymer particles as disclosed by Alderfer, to arrive at the instant invention, in order to obtain polymer composition that is film forming at low temperature and provides a coating having a hard film that can be used as a protective film for a substrate (i.e. waterproof adhesive of Seth) [0001-0002].

Regarding the particle diameter being between the instantly claimed range, this limitation is not explicitly disclosed by Seth, Alderfer nor Wiercinski. This limitation is known, however, from Duan.
Duan, is also drawn to the art of waterproof materials used for adhesion to concrete [0001-0002]. Duan discloses a waterproof material comprising a substrate (i.e. carrier sheet) and a PSA layer, and a particle layer on the PSA layer [0041]. Duan discloses a coverage area of up to 70% to 100% [0021-0022] on the PSA layer and discloses that the particles have a diameter of 500 to 700 microns [0021-0022]. Duan also discloses the particles being inorganic particles as disclosed also in Seth. Seth, as modified by Alderfer discloses using polymer particles instead of inorganic particles, and Duan further teaches particles having a diameter of 500 to 700 microns with the coverage as claimed. Thus, Seth, Alderfer, and Duan combined disclose polymer particles with a diameter in the claimed range. The ranges for both the coverage and particle diameter as disclosed, are encompassed by the instantly claimed ranges, and thus anticipate the instantly claimed ranges. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the coverage of the particles over the adhesive layer, as disclosed by Duan, to arrive at the instant invention, in order to obtain a waterproof material with greater or improved environmental adaptability and weatherability, and so that the problem of water running in underground engineering can be solved effectively [0044].

Regarding claims 22-25 26-27, 29-30, 32, & 37,  the instant limitations have been disclosed by Seth, Alderfer and Wiercinski  (see claim 20 rejection above). 

Claim(s) 32 & 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth (U.S Patent 7968171B2) and Alderfer (U.S PG Pub 20080139737A1) and Duan (WO2016101773A1 - corresponding U.S PG Pub 20180030283 used for citations) and Wiercinski (U.S Patent 7634877B2).

Regarding claims 32 & 39, Wiercinski discloses coating inorganic particles with polymer to obtain a synthetic polymer particle.
Wiercinski, is drawn also to the art of a skid-resistant article and applying the underlayment to concrete (Column 1, lines 1-22; Column 2, lines 30-45). Wiercinski discloses a flexible substrate with a non-skid elastomeric polymer coating is applied onto one of the faces of the substrate and further wherein the coating comprises inorganic particles, wherein the inorganic particles are substantially coated with the non-skid coating (Column 2, lines 30-45; Column 3, lines 1-15). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the synthetic polymer granules being inorganic particles coated by a polymer, as disclosed by Wiercinski, to arrive at the instant invention, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth (U.S Patent 7968171B2) and Alderfer (U.S PG Pub 20080139737A1) and Duan (WO2016101773A1 - corresponding U.S PG Pub 20180030283 used for citations) and Eustice (U.S Patent 3646158).

Regarding claim 33, neither Seth, Alderfer, nor Wiercinski disclose grinding a polymer article to obtain the particles. However, this is a well-known step to obtain polymer particles, as disclosed by Eustice.
Eustice, drawn to the art of a laminated structure of a film which is laminated between a base panel and a constraining sheet to obtain a constraining layer damped sheet (Column 1, lines 10-22), discloses that it is known to grind a cured polymer (i.e. polymer article) to smaller particles (Column 4, lines 31-40).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the step of grinding a polymer to obtain the polymer particles, as disclosed by Eustice, since as such this is a well-known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill, when it does no more than yield predictable results (MPEP 2143 I(A)).   

Claim 35 is/are rejected under 35-36, & 40 U.S.C. 103 as being unpatentable over Seth (U.S Patent 7968171B2) and Alderfer (U.S PG Pub 20080139737A1) and Duan (WO2016101773A1 - corresponding U.S PG Pub 20180030283 used for citations) Bartlett et al (U.S Patent 5496615).
Regarding claim 35, Seth has already disclosed the instant limitations of forming a protective layer (i.e. protective layer in addition to particle layer) on the waterproof adhesive layer or the particle layer (see claim 20 rejection above). In the event the applicant disagrees with the above explanation, it is further known from Bartlett to provide a protective coating layer over the waterproof adhesive layer.
Bartlett, also drawn to the art of a waterproofing membrane (Abstract), discloses a protective coating layer (3 & 6) to cover the adhesive layer of the waterproofing membrane (Figure 1 & 2; Column 3, lines 35-67 & Column 4, lines 39-45). Bartlett discloses that the protective layer protects the synthetic adhesive from dirt and the elements and does not hinder the ability of the membrane to be fully adhered to concrete (Column 4, lines 39-45).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the protective coating layer of Bartlett covering the adhesive layer, to arrive at the instant invention, in order to be able to protect the adhesive layer from dirt and the elements (Column 4, lines 39-45). 

Regarding claim 36, Seth, Alderfer and Wiercinski have not disclosed the adhesive layer and carrier layer extending beyond the particle layer (i.e. coverage of particle layer being less than 100%), however, this limitation is known from Duan.
Duan, is also drawn to the art of waterproof materials used for adhesion to concrete [0001-0002]. Duan discloses a waterproof material comprising a substrate (i.e. carrier sheet) and a PSA layer, and a particle layer on the PSA layer [0041]. Duan discloses a coverage area of up to 70% to 100% [0021-0022] on the PSA layer and discloses that the particles have a diameter of 500 to 700 microns [0021-0022]. The ranges for both the coverage and particle diameter as disclosed, are encompassed by the instantly claimed ranges, and thus anticipate the instantly claimed ranges. The fact that the coverage of the particle layer can be less than 100% would mean that the carrier layer and PSA layer would extend beyond the particle layer, and further that the edges of the waterproof membrane would not contain particles, since if the coverage is less than 100%, it would likely mean that the particle layer would not extend to the edges.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the coverage of the particles over the adhesive layer, as disclosed by Duan, to arrive at the instant invention, in order to obtain a waterproof material with greater or improved environmental adaptability and weatherability [0044].

Regarding the release liner being applied to the adhesive layer, this is disclosed by Seth already (see rejection of claim 20). In the event the applicant disagrees, this is further disclosed by Bartlett.
Bartlett, also drawn to the art of a waterproofing membrane (Abstract), discloses a protective coating layer (3 & 6) to cover the adhesive layer of the waterproofing membrane (Figure 1 & 2; Column 3, lines 35-67 & Column 4, lines 39-45). Bartlett discloses that the protective layer protects the synthetic adhesive from dirt and the elements and does not hinder the ability of the membrane to be fully adhered to concrete (Column 4, lines 39-45). Bartlett also disclosed applying a release liner being applied to the adhesive layer in order to permit the laminate to be rolled up and delivered to installation site (Column 6, lines 45-55).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the release liner of Bartlett covering the adhesive layer, to arrive at the instant invention, in order to permit the laminate to be rolled up and delivered to installation site (Column 6, lines 45-55).

Regarding claim 40, Duan has disclosed the edges being devoid of particles. 
Duan discloses a waterproof material comprising a substrate (i.e. carrier sheet) and a PSA layer, and a particle layer on the PSA layer [0041]. Duan discloses a coverage area of up to 70% to 100% [0021-0022] on the PSA layer and discloses that the particles have a diameter of 500 to 700 microns [0021-0022]. The ranges for both the coverage and particle diameter as disclosed, are encompassed by the instantly claimed ranges, and thus anticipate the instantly claimed ranges. The fact that the coverage of the particle layer can be less than 100% would mean that the carrier layer and PSA layer would extend beyond the particle layer, and further that the edges of the waterproof membrane would not contain particles, since if the coverage is less than 100%, it would likely mean that the particle layer would not extend to the edges.
Regarding the release liner being applied to the adhesive layer, this is disclosed by Seth already (see claim 20 rejection). In the event the applicant disagrees, this is further disclosed by Bartlett.
Bartlett, also drawn to the art of a waterproofing membrane (Abstract), discloses a protective coating layer (3 & 6) to cover the adhesive layer of the waterproofing membrane (Figure 1 & 2; Column 3, lines 35-67 & Column 4, lines 39-45). Bartlett discloses that the protective layer protects the synthetic adhesive from dirt and the elements and does not hinder the ability of the membrane to be fully adhered to concrete (Column 4, lines 39-45). Bartlett also disclosed applying a release liner being applied to the adhesive layer in order to permit the laminate to be rolled up and delivered to installation site (Column 6, lines 45-55).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the release liner of Bartlett covering the adhesive layer, to arrive at the instant invention, in order to permit the laminate to be rolled up and delivered to installation site (Column 6, lines 45-55).

Response to Arguments
Applicant's arguments filed 09/01/2022 in Amendment (pages 7-10) have been fully considered but they are not persuasive. Applicant has amended independent claim 20 to recite the limitations of the particle diameter which were previously a part of a dependent claim (now cancelled), and thus the Duan reference, which was used to previously meet the limitations of the particle diameter, is now added to the independent claim 20 rejection. No new rejection has been made.
Applicant argues on pages 8-10, that because Alderfer discloses polymer particles that are cured to form a polymer film (i.e. a polymer film with polymer particles in it, i.e. a particle layer/film), that it would not have been obvious to modify the method of Seth with the particles being polymer particles. Applicant states on page 9 of Amendment that Alderfer does not disclose polymer particles or granules that are embedded or partially embedded in a polymer adhesive layer. Notwithstanding whether this is a valid assertion or not, this argument is moot, as the instant claim 20 does not require polymer particles or granules to be embedded or partially embedded in a polymer adhesive layer, since instant claim 20 recites “disposed against or partially-embedded within the waterproofing adhesive layer, a particle layer comprising synthetic polymer granules”. Claim 20 does not recite that the particles be embedded or partially embedded in the polymer adhesive layer, but instead claims that a particle layer (i.e. film with particles) is disposed against or partially embedded in the polymer adhesive layer. This limitation is exactly what the combination of Seth and Alderfer disclose, as Seth discloses a particle layer with inorganic particles disposed against or partially embedded against the polymer adhesive layer, and Alderfer discloses a particle layer (i.e. film with polymer particles) disposed or applied to substrates such as concrete or further polymer substrates (i.e. analogous to polymer adhesive layer). 
Further, with regards to the assertion of the applicant that because Alderfer has disclosed particles that are crosslinking, that this disclosure would not make it obvious to an ordinarily skilled artisan to modify the method of Seth, it is not immediately clear as to why that would be the case. In short, applicant has made an assertion without adequately explaining why that would preclude obviousness. The instant claim 20 makes no mention of the particles being cured or uncured, and as such it would be obvious to an ordinarily skilled artisan to modify the method Seth with the particle layer being a polymer particle layer as disclosed in Alderfer, since both Alderfer and Seth are drawn to analogous arts, and Alderfer discloses an advantage to using the synthetic polymer composition of Alderfer, namely that the polymer composition is film forming at low temperature and provides a coating having a hard film that can be used as a protective film for a substrate (i.e. used to protect the polymer adhesive layer of Seth).
Applicant further argues on page 10 that there is no clear reason or motivation to modify the method of Seth with the polymer particle layer of Alderfer as the motivation or reasoning that is provided goes against the intent of the instant invention, because the instant invention is claiming particles embedded or partially embedded within the polymer adhesive layer. Again, it is noted that instant claim 20 does not claim or recite particles embedded or partially embedded in the polymer adhesive layer. Instant claim 20 instead recites “disposed against or partially-embedded within the waterproofing adhesive layer, a particle layer comprising synthetic polymer granules”, and as such the polymer particle film/layer of Alderfer is exactly what is being claimed, which is a particle layer that is disposed against another substrate (the combination of Seth and Alderfer makes it so the polymer particle film/layer of Alderfer is disposed against the polymer adhesive layer of Seth).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that because the polymer particles of Alderfer are being cured, that is cannot be combined with the method of Seth, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S PG Pub 20200391493A1 (drawn also to a polymer film containing polymer particles being applied to substrates), U.S Patent 6649104B2 (drawn also to polymer film with particles).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712